Citation Nr: 1145663	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and November 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of entitlement to service connection for PTSD.

2.  A December 2003 rating decision denied service connection for bilateral hearing loss; the Veteran did not perfect his appeal to that decision, or submit new and material evidence within the one year appeal period.

3.  Evidence received since the time of the final December 2003 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4.  Competent and credible evidence of record demonstrates that the Veteran has bilateral hearing loss as a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to service-connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The December 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Bilateral hearing loss was caused by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in an August 2011 statement prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of entitlement to service-connection for PTSD.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim to reopen and claim of service connection for bilateral hearing loss, the Board notes that the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claim to Reopen

The Veteran contends that his current bilateral hearing loss was caused by his work as a mechanic while on active duty.  He also claims that it was caused by his exposure to small arms fire on the rifle range and during war games as well as his frequent exposure to helicopters working on and around the flight line while on active duty.  

In this regard, the RO earlier denied service connection for bilateral hearing loss in December 2003, and notified the Veteran of the decision in January 2004.  While the Veteran filed a timely notice of disagreement as to that rating decision later in January 2004, he did not perfect his appeal by thereafter filing a timely Substantive Appeal and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The record also does not show that the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156 (b) (2011).  

As to reopening prior final rating decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the initial denial of the claim in the December 2003 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, sensor neural hearing loss, will be presumed to have been incurred in service if it is manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the December 2003 rating decision denied the claim of service connection for bilateral hearing loss because the record did not show a link between the Veteran's military service and his current bilateral hearing loss.  

However, the Board's review of the records that have been added to the claims file since December 2003 reveals new evidence of a nexus opinion.  Specifically, in statements received by the RO in February 2010, April 2010, and December 2010 Salvatore Zieno, M.D., F.A.C.S., opined that the Veteran's current bilateral hearing loss was caused by his in-service noise exposure. 

The Board finds these opinions by Dr. Zieno that the Veteran's current bilateral hearing loss was caused by his military service is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of service connection for bilateral hearing loss is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claim

As to the merits of the Veteran's claim of service connection for bilateral hearing loss, the Board will first look to see if he had an in-service injury.  In this regard, service treatment records document increased audiological thresholds, bilaterally, at the August 1963 separation examination when the audiological test scores are converted to ISO (ANSI) units.  Moreover, his service personnel records show that his occupational specialty was wheeled vehicle mechanic, that he served with a helicopter company from March 1961 to February 1963, and served with an aviation battalion from February 1963 to September 1963.  Furthermore, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to loud noise while working as a mechanic, firing his weapon, participating in war games, and being around helicopters while on active duty as well as having problems with hearing people talk since that time even when not documented in the service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds that the record contains competent and credible evidence of an in-service injury.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Hickson, supra.

As to medical evidence of a current disability, the record shows the Veteran being diagnosed with hearing loss as defined by 38 C.F.R. § 3.385 starting in 2003.  See November 2003 VA examination report.

As to medical evidence of a nexus between the current bilateral hearing loss and military service, the Board notes that the November 2003 VA examiner opined that his current bilateral hearing loss was not due to his military service because his separation examination indicated normal hearing bilaterally. 

On the other hand, in statements received by the RO in February 2010, April 2010, and December 2010 Dr. Zieno opined that the Veteran's current bilateral hearing loss was caused by his in-service noise exposure.  

Specifically, in the February 2010 letter, Dr. Zieno opined that the Veteran's records reveal that he has hearing loss that was caused by unprotected exposure to hazardous noise and, since the claimant did not have any such noise exposure post-service, the root cause of his current hearing loss is his noise exposure on the flight-line while on active duty. In reaching the above conclusion, Dr. Zieno noted that the Veteran's history included being in the Army from 1960 to 1963, working in and around a flight line while on active duty, and having problems with hearing loss since military service.  Dr. Zieno also reported that the record shows that the claimant has had a problem with a continued decrease in hearing since 2007.  

In April 2010, Dr. Zieno thereafter opined that he finds it difficult to conclude that exposure to helicopters, tanks, and war games had nothing to do with the Veteran's current hearing loss because by the nature of his job while on active duty the claimant was exposed to this type of noise without hearing protection, it is well known that damage from noise exposure can develop both at the time of the exposure as well as in a period of time after the initial exposure, the natural history of hazardous noise exposure is one that results in a progression of hearing loss, the appellant was no longer exposed to hazardous noise after service, and the claimant does not have a family history of hearing loss.  

Lastly, in December 2010 Dr. Zieno opined that after a review of the Veteran's medical records and an examination of the claimant that his current hearing loss is related to his unprotected exposure to hazardous noise while on active duty because the appellant had unprotected noise exposure during the 1960's while on active duty, there was no hearing conservation program in the military until the 1980's, the claimant's occupational specialty involved exposure to hazardous noise, and the appellant did not have any post-service hazardous noise exposure.

In summary, the Board finds that the evidence as to whether the Veteran's current bilateral hearing loss was caused by his in-service noise exposure, both positive (Dr. Zieno's opinions) and negative (the November 2003 VA examiner's opinion), is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that record shows that the Veteran's current bilateral hearing loss was caused by his in-service noise exposure.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Therefore, the Board concludes that service connection for bilateral hearing loss is warranted because the record contains medical evidence of an in-service injury, 

evidence of a current disability, and evidence of a nexus between the Veteran's current bilateral hearing loss and his military service.  See 38 U.S.C.A. § 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, supra.


ORDER

The appeal of the denial of service-connection for PTSD is dismissed.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss, and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


